Ap peals from an order (denominated order and judgment) of the Supreme Court, Oneida County (Samuel D. Hester, J), entered May 16, 2007 in a personal injury action. The order, among other things, granted in part the motion of defendants David *1573Felker, Jr., doing business as Roof s-R-Us, and Safeco Insurance Company of America for summary judgment dismissing the complaint and cross claim against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Smith, J.P., Lunn, Fahey, Pine and Gorski, JJ.